 

Exhibit 10.38

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Separation Agreement and General Release ("Agreement") is made by and
between Hans P. Hull ("Executive") and Avalanche Biotechnologies, Inc. (the
"Company") (collectively referred to as the "Parties" or individually referred
to as a “Party”), effective as of the eighth day following Executive’s signature
of this Agreement without revocation (the “Effective Date”).

 

RECITALS

 

WHEREAS, Executive was employed by the Company as Senior Vice President,
Business Operations;

 

WHEREAS, Executive and the Company entered into a Change in Control and
Severance Agreement dated November 5, 2014, as amended effective August 21, 2015
(“CiC Agreement”);

 

WHEREAS, Executive resigned his employment, his position as Senior Vice
President, Business Operations of the Company and all other positions he may
hold as an officer or director of any Company subsidiaries February 12, 2016
“Resignation Date”), and the Company accepted Executive’s resignation;

 

WHEREAS, the Parties agree that Executive’s resignation shall be deemed a
Covered Termination as defined in the CiC Agreement;

 

WHEREAS, the Company wishes to receive Executive’s continued cooperation and
consulting services following the Resignation Date, and Executive is willing to
provide such services on the terms set forth herein and in the Consulting
Agreement attached as Exhibit A hereto; and

 

WHEREAS, the Parties wish to confirm their respective rights and obligations and
to resolve any and all claims or disputes arising out of or in any way related
to Executive’s employment with or separation from the Company.

 

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Executive hereby agree as follows:

 

1.Consideration.  Contingent upon Executive’s execution of this Agreement no
earlier than the Resignation Date, and this Agreement becoming effective, the
Company shall provide Executive with the following payments and benefits.

 

a.Severance Payment.  The Company shall pay to Executive twelve (12) months of
Executive’s salary at the base salary rate in effect as of the Resignation Date
(the “Severance Payments”).   Severance Payments will be paid to Executive in
accordance with the Company’s regular payroll practices, less all applicable tax
withholding, beginning the later of (i) the first payroll period following the
Resignation Date or (ii) the first payroll period following the Effective Date.
In addition to the foregoing Severance Payment, Company

29853899.1

 

 

 

 

SV\1702798.1

--------------------------------------------------------------------------------

 

shall also pay to Executive his 2015 performance bonus, in a lump sum, less any
normal withholding, within 7 days following Executive’s signature of this
agreement without revocation.  

 

b.COBRA.  Provided that Executive timely elects to receive continued health
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), the Company shall reimburse Executive the monthly premium for
continuation of Executive’s coverage for the lesser of (i) twelve (12) months,
(ii) until Executive and his dependents, if any, become eligible for healthcare
coverage under another employer’s plan(s).

c.Equity Awards.  The Company granted Executive options to purchase an aggregate
of 165,200 shares of common stock (the “Options”) and 125,590 restricted stock
units (the “RSUs”) (together, the “Equity Awards”).  On the Resignation Date,
each outstanding, unvested Equity Award shall automatically become vested and,
if applicable, exercisable and any forfeiture restrictions or rights of
repurchase shall immediately lapse, in each case, with respect to that number of
shares that would have vested and, if applicable, become exercisable in the
twelve (12) months immediately following Executive’s resignation had Executive’s
employment continued during such twelve (12)-month period.   Thereafter, any
outstanding Options and RSUs shall continue to vest, and any forfeiture
restrictions or rights of repurchase shall continue to lapse, through the
earlier of (a) the last date of the Consulting Period, as defined in Section
1.d, below, and (b) the date of the termination of that Consulting Agreement
between the Company and Executive (the “Consulting Agreement”), dated as of the
date hereof and attached as Exhibit A hereto (such earlier date, the “Vesting
Termination Date”).  All shares of the Options and RSUs unvested as of the
Vesting Termination Date shall be cancelled.  Except as set forth herein, the
Executive’s rights with respect to the Options and RSUs are as set forth in the
applicable equity plan, notices of grant and stock option or RSU agreements
(together, the “Equity Award Agreements”).

 

 

d.

Consulting Period.  From the Resignation Date through February 11, 2017 (the
“Consulting Period”), Executive will serve the Company as an independent
contractor and will provide services to the Company on an as-requested basis
pursuant to the terms of the Consulting Agreement.

 

2.Benefits.  Subject to Executive’s right to continue health insurance under
COBRA, Executive’s participation in all benefits and incidents of employment
shall cease as of the Resignation Date.

 

3.Payment of Wages and Expenses.  Executive acknowledges and represents that,
other than the consideration set forth in this Agreement, the Company has paid
or provided all salary, wages, bonuses, accrued vacation/paid time off,
reimbursable expenses, commissions, and any and all other benefits and
compensation due to Executive.  Executive understands and agrees that, except as
set forth in this Agreement, he is neither entitled to nor shall he receive
additional payments or benefits from the Company.

 

29853899.1 Page 2 of 10

 

 

 



 

--------------------------------------------------------------------------------

 

4.Release of Claims.  Executive agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Executive
by the Company and its current and former officers, directors, employees,
agents, investors, attorneys, affiliates, divisions, and subsidiaries, and
predecessor and successor corporations and assigns (collectively, the
“Releasees”).  Executive, on his own behalf and on behalf of his family members,
heirs, executors, administrators, agents, and assigns, hereby and forever
releases the Releasees from, and agrees not to sue concerning, or in any manner
to institute, prosecute, or pursue, any claim, complaint, charge, duty,
obligation, or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that Executive may possess
against any of the Releasees arising from any omissions, acts, facts, or damages
that have occurred up until and including the Effective Date of this Agreement,
including, without limitation: 

 

a.any and all claims relating to or arising from Executive’s employment
relationship with Company and the termination of that relationship;

 

b.any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

 

c.any and all claims for violation of any federal, state, or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Rehabilitation Act of 1973; the Americans with
Disabilities Act of 1990; the Equal Pay Act; the Fair Labor Standards Act,
except as prohibited by law; the Fair Credit Reporting Act; the Age
Discrimination in Employment Act of 1967; the Older Workers Benefit Protection
Act; the Employee Retirement Income Security Act of 1974; the Worker Adjustment
and Retraining Notification Act; the Family and Medical Leave Act, except as
prohibited by law; the Sarbanes-Oxley Act of 2002, except as prohibited by law;
the Uniformed Services Employment and Reemployment Rights Act; the California
Family Rights Act; the California Labor Code, except as prohibited by law; the
California Workers’ Compensation Act, except as prohibited by law; and the
California Fair Employment and Housing Act;

 

e.any and all claims for violation of the federal or any state constitution;

 

f.any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

 

g.any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Executive as a result of this Agreement; and

 

29853899.1 Page 3 of 10

 

 

 



 

--------------------------------------------------------------------------------

 

h.any and all claims for attorneys’ fees and costs. 

 

Executive agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released.  This release does not extend to any obligations incurred under this
Agreement.  This release does not release claims or rights under this Agreement
and the Consulting Agreement; claims cannot be released as a matter of law,
including, but not limited to, claims under Division 3, Article 2 of the
California Labor Code (which includes Executive’s right to indemnity under
California Labor Code section 2802) and Executive’s right to bring to the
attention of the Equal Employment Opportunity Commission or California
Department of Fair Employment and Housing claims of discrimination, harassment,
retaliation or failure to accommodate; provided, however, that Executive does
release his right to obtain damages for any such claims; and Executive’s right
to communicate or cooperate with any government agency.

 

5.Acknowledgment of Waiver of Claims under ADEA. Executive acknowledges that he
is waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 ("ADEA"), and that this waiver and release is knowing and
voluntary.  Executive acknowledges that this waiver and release does not apply
to any rights or claims that may arise under the ADEA after the Effective Date
of this Agreement.  Executive acknowledges that the consideration given for this
waiver and release is in addition to anything of value to which Executive was
already entitled.  Executive further acknowledges that he has been advised by
this writing that: (a) he should consult with an attorney prior to executing
this Agreement; (b) he has twenty-one (21) days within which to consider this
Agreement; (c) he has seven (7) days following execution of this Agreement to
revoke this Agreement; (d) this Agreement shall not be effective until after the
revocation period has expired; and (e) nothing in this Agreement prevents or
precludes Executive from challenging or seeking a determination in good faith of
the validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties, or costs for doing so, unless specifically authorized by
federal law.  In the event Executive signs this Agreement and returns it
to  Shirley Braun, Vice President, Human  Resources, in less than the 21-day
period identified above, Executive hereby acknowledges that he has freely and
voluntarily chosen to waive the time period allotted for considering this
Agreement.  To revoke his acceptance of this Agreement, Executive must contact
Shirley Braun, by email at shirley.braun@avalanchebiotech.com no later than 5
p.m. on the 7th day following Executive’s signature of this Agreement.

 

6.California Civil Code Section 1542.  Executive acknowledges that he has been
advised to consult with legal counsel and is familiar with the provisions of
California Civil Code Section 1542, a statute that otherwise prohibits unknown
claims, which provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

29853899.1 Page 4 of 10

 

 

 



 

--------------------------------------------------------------------------------

 

Executive, being aware of said code section, agrees to expressly waive any
rights he may have thereunder, as well as under any other statute or common law
principles of similar effect.

 

7.No Pending or Future Lawsuits.  Executive represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against Company or any of the other Releasees. Executive also represents
that he does not intend to bring any claims on his own behalf or on behalf of
any other person or entity against Company or any of the other
Releasees.  Executive represents that he is not aware of any injury for which he
is eligible to receive workers’ compensation benefits as to which he has not
already filed a workers’ compensation claim.

 

8.Trade Secrets and Confidential Information/Company Property.  Executive
reaffirms and agrees to observe and abide by the terms of the Employee
Confidentiality and Invention Assignment Agreement  (the “Confidentiality
Agreement”) signed by Executive in conjunction with his employment.  Executive’s
signature below constitutes his certification that he has returned all documents
and property provided to Executive by the Company, including but not limited to
his Company issued laptop and other electronic and/or storage devices, all
office files and all electronic files.  Company electronic files stored on any
of Executive’s personal storage devices shall be archived by Executive on the
Company’s network and deleted from all personal devices.  The Company-issued
laptop and all other Company-issued electronic and/or storage devices shall be
returned with all files intact.

 

9.No Cooperation.  Executive agrees not to deliberately act in any manner that
might damage the business or reputation of the Company.  Executive further
agrees that he will not knowingly encourage, counsel, or assist any attorneys or
their clients in the presentation or prosecution of any disputes, differences,
grievances, claims, charges, or complaints by any third party against any of the
Releasees, unless under a subpoena or other court order to do so or as related
directly to the ADEA waiver in this Agreement.  Executive agrees both to
immediately notify the Company upon receipt of any such subpoena or court order,
and to furnish, within three (3) business days of his receipt, a copy of such
subpoena or other court order.  If approached by anyone for counsel or
assistance in the presentation or prosecution of any disputes, differences,
grievances, claims, charges, or complaints against any of the Releasees,
Executive shall state no more than that he cannot provide counsel or
assistance.  Nothing in this Section 9 intended to or shall limit Executive’s
right to communicate or cooperate with any government agency.

 

10.Executive’s Cooperation with Company.  Executive shall cooperate with the
Company and its affiliates, upon the Company’s reasonable request, with respect
to any internal investigation or administrative, regulatory or judicial
proceeding involving matters within the scope of Executive’s duties and
responsibilities to the Company during Executive’s employment with the Company
(including, without limitation, Executive being available to the Company upon
reasonable notice for interviews and factual investigations, appearing at the
Company’s reasonable request to give testimony without requiring service of a
subpoena or other legal process, and turning over to the Company all relevant
Company documents which are or may have come into Executive’s possession during
his employment); provided, however, that any such request by the Company shall
not be unduly burdensome or interfere with Executive’s personal schedule or
ability to engage in gainful employment.  In the event the Company requires
Executive’s cooperation in accordance with this Section 10, the Company shall
reimburse Executive for reasonable out-of-pocket expenses

29853899.1 Page 5 of 10

 

 

 



 

--------------------------------------------------------------------------------

 

(including travel, lodging and meals) incurred by Executive in connection with
such cooperation, subject to reasonable documentation. 

 

11.No Defamation, Libel or Slander; Non -Interference.  Executive agrees to
refrain from (a) any defamation, libel, or slander of any of the Releasees, and
(b) any interference with the contracts and relationships of the Company. The
Company’s Board of Directors and its executive officers shall refrain from any
defamation, libel, or slander of the Executive.

 

12.Costs.  The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.

 

13.Arbitration.  The Parties agree that any and all disputes arising out of the
terms of this agreement, their interpretation, and any of the matters herein
released, shall be subject to arbitration in San Jose, California, before the
Judicial Arbitration and Mediation Service (“JAMS”), pursuant to its Employment
Arbitration Rules & Procedures (“JAMS Rules”).  The arbitrator may grant
injunctions and other relief in such disputes.  The arbitrator shall administer
and conduct any arbitration in accordance with California law, including the
California Code of Civil Procedure, and the arbitrator shall apply substantive
and procedural California law to any dispute or claim, without reference to any
conflict-of-law provisions of any jurisdiction.  To the extent that the JAMS
rules conflict with California law, California law shall take precedence.  The
decision of the arbitrator shall be final, conclusive, and binding on the
Parties.  The Parties agree that the prevailing Party in any arbitration shall
be entitled to injunctive relief in any court of competent jurisdiction to
enforce the arbitration award.  The arbitrator shall award attorneys’ fees and
costs to the prevailing Party, except as prohibited by law.  The Parties hereby
agree to waive their right to have any dispute between them resolved in a court
of law by a judge or jury.  Notwithstanding the foregoing, this section will not
prevent either Party from seeking injunctive relief (or any other provisional
remedy) from any court having jurisdiction over the Parties and the subject
matter of their dispute relating to this agreement and the agreements
incorporated herein by reference.

 

14.Tax Consequences.  The Company makes no representations or warranties with
respect to the tax consequences of the payments and any other consideration
provided to Executive or made on his behalf under the terms of this
Agreement.  Executive agrees and understands that he is responsible for payment,
if any, of local, state, and/or federal taxes on the payments and any other
consideration provided hereunder by the Company and any penalties or assessments
thereon.  Executive further agrees to indemnify and hold the Company harmless
from any claims, demands, deficiencies, penalties, interest, assessments,
executions, judgments, or recoveries by any government agency against the
Company for any amounts claimed due on account of (a) Executive’s failure to pay
or the Company’s failure to withhold, or Executive’s delayed payment of, federal
or state taxes, or (b) damages sustained by the Company by reason of any such
claims, including attorneys’ fees and costs.

 

15.Section 409A.  

a. To the extent applicable, this Agreement shall be interpreted in accordance
with Section 409A of the Code and Department of Treasury regulations and other
interpretative guidance issued thereunder, including without limitation any such

29853899.1 Page 6 of 10

 

 

 



 

--------------------------------------------------------------------------------

 

regulations or other such guidance that may be issued after the Effective Date
(“Section 409A”).  Notwithstanding any provision of this Agreement to the
contrary, in the event that following the Effective Date, the Company determines
in good faith that any compensation or benefits payable under this Agreement may
not be either exempt from or compliant with Section 409A, the Company may adopt
such amendments to this Agreement or adopt other policies or procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions necessary or appropriate to preserve the intended tax
treatment of the compensation and benefits payable hereunder and/or to preserve
the economic benefits of such compensation and benefits, including actions
intended to (i) exempt the compensation and benefits payable under this
Agreement from Section 409A, and/or (ii) comply with the requirements of Section
409A; provided, however, that this Section 16 does not, and shall not be
construed so as to, create any obligation on the part of the Company to adopt
any such amendments, policies or procedures or to take any other such actions or
to indemnify the Executive for any failure to do so.  To the extent that
compensation or benefits payable under this Agreement constitute “nonqualified
deferred compensation” within the meaning of Section 409A, and are designated
under this Agreement as payable upon (or within a specified time following) the
Executive’s termination of employment, such compensation or benefits shall be
payable only upon (or, as applicable, within the specified time following) the
Executive’s “separation from service” from Company (within the meaning of
Section 409A).  For purposes of Section 409A, any right to a series of
installment payments pursuant to this Agreement, including without limitation
any COBRA Severance, will be considered as a right to a series of separate
payments. 

 

b.To the extent that any payments or reimbursements provided to Executive under
this Agreement are deemed to constitute compensation to which Treasury
Regulation Section 1.409A-3(i)(1)(iv) would apply, such payments or
reimbursements shall be made or provided in accordance with the requirements of
Section 409A, including, where applicable, the requirement that (i) any
reimbursement is for expenses incurred during Executive’s lifetime (or during a
shorter period of time specified in this Agreement), (ii) the amount of expenses
eligible for reimbursement during a calendar year may not affect the expenses
eligible for reimbursement in any other calendar year, (iii) the reimbursement
of an eligible expense will be made on or before the last day of the calendar
year following the year in which the expense is incurred, and (iv) the right to
reimbursement is not subject to liquidation or exchange for another benefit.

 

16.Mutual Indemnification.  

 

a.Executive agrees to indemnify and hold harmless the Company from and against
any and all loss, costs, damages, or expenses, including, without limitation,
attorneys’ fees or expenses incurred by the Company arising out of the breach of
this Agreement by Executive, or from any false representation made herein by
Executive, or from any action or proceeding that may be commenced, prosecuted,
or threatened by Executive or for Executive’s benefit, upon Executive’s
initiative, direct or

29853899.1 Page 7 of 10

 

 

 



 

--------------------------------------------------------------------------------

 

indirect, contrary to the provisions of this Agreement.  Executive further
agrees that in any such action or proceeding, this Agreement may be pled by the
Company as a complete defense, or may be asserted by way of counterclaim or
cross-claim.   

 

b.Company agrees to indemnify and hold harmless Executive from and against any
and all loss, costs, damages, or expenses, including, without limitation,
attorneys’ fees or expenses incurred by the Executive arising out of the breach
of this Agreement by the Company, or from any false representation made herein
by the Company, or from any false representation made herein by the Company, or
from any action or proceeding that may be commenced, prosecuted, or threatened
by the Company or its representatives, including its Board of Directors or for
Company’s benefit, upon the Company’s initiative, direct or indirect, contrary
to the provisions of this Agreement.  

 

17.Authority.  The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement.  Executive
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement.  Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.

 

18.No Representations.  Executive represents that he has had an opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement.  Executive has not relied upon any
representations or statements made by Company that are not specifically set
forth in this Agreement.

 

19.Severability.  In the event that any provision or any portion of any
provision hereof becomes or is declared by a court of competent jurisdiction or
arbitrator to be illegal, unenforceable, or void, this Agreement shall continue
in full force and effect without said provision or portion of provision.

 

20.Entire Agreement.  This Agreement represents the entire agreement and
understanding between Company and Executive concerning the subject matter of
this Agreement and Executive’s employment with and separation from Company and
the events leading thereto and associated therewith, and supersedes and replaces
any and all prior agreements and understandings concerning the subject matter of
this Agreement and Executive’s relationship with Company, with the exception of
the Confidentiality Agreement and Equity Award Agreements.

 

21.No Oral Modification.  This Agreement may only be amended in a writing signed
by Executive and the Company’s Chief Executive Officer.

 

22.Governing Law.  This Agreement shall be governed by the laws of the State of
California, without regard for choice-of-law provisions.  Executive consents to
personal and exclusive jurisdiction and venue in the State of California.

 

29853899.1 Page 8 of 10

 

 

 



 

--------------------------------------------------------------------------------

 

23.Counterparts.  This Agreement may be executed in counterparts and by
facsimile or pdf copy and each counterpart and facsimile or pdf copy shall have
the same force and effect as an original and shall constitute an effective,
binding agreement on the part of each of the undersigned. 

 

24.Voluntary Execution of Agreement.  Executive understands and agrees that he
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company or any third party, with the full intent of
releasing all of his claims against the Company and any of the other Releases.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

HANS P. HULL

 

Dated:  2/12/2016

/s/ Hans P. Hull

Hans P. Hull

 

 

 

 

AVALANCHE BIOTECHNOLOGIES, INC.

 

Dated 2/12/2016

/s/ Paul B. Cleveland

Paul B. Cleveland

Chief Executive Officer

 

 

 

AAVL Legal: /s/ Jennifer Cheng


29853899.1 Page 9 of 10

 

 

 



 

--------------------------------------------------------------------------------

 

Exhibit A

 

CONSULTING AGREEMENT

 

29853899.1 Page 10 of 10

 

 

 



 